
	

115 S1553 IS: Stopping Overdoses of Fentanyl Analogues Act
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1553
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2017
			Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Controlled Substances Act to list fentanyl analogues as schedule I controlled
			 substances.
	
	
		1.Short title
 This Act may be cited as the Stopping Overdoses of Fentanyl Analogues Act.
 2.Fentanyl AnaloguesSection 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended— (a)by adding at the end of subsection (b) of Schedule I the following:
				
 (23)Acetyl fentanyl 4-methylphenethyl. (24)Acrylfentanyl.
 (25)4-fluorobutyrylfentanyl. (26)4-fluoroisobutyryl fentanyl.
 (27)3-furanyl fentanyl. (28)Isobutyryl fentanyl.
 (29)Meta-fluorofentanyl. (30)Methoxyacetyl fentanyl.
 (31)4-methoxybutyrfentanyl. (32)Ocfentanil.
 (33)Ortho-fluorofentanyl. (34)Tetrahydrofuranyl fentanyl.
 (35)Valeryl fentanyl.; and (b)by adding at the end of Schedule I the following:
				
					(e)
 (1)Unless specifically exempted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of fentanyl analogues, or which contains their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation.
 (2)In paragraph (1), the term fentanyl analogues includes any compound structurally derived from fentanyl—
 (A)by replacement of the phenyl portion of the phenethyl group by any monocycle, whether or not further substituted in or on the monocycle;
 (B)by substitution in or on the phenethyl group with alkyl, alkenyl, alkoxy, hydroxy, halo, haloalkyl, amino or nitro groups;
 (C)by substitution in or on the piperidine ring with alkyl, alkenyl, alkoxy, ester, ether, hydroxy, halo, haloalkyl, amino or nitro groups;
 (D)by replacement of the aniline ring with any aromatic monocycle whether or not further substituted in or on the aromatic monocycle; or
 (E)by replacement of the N-propionyl group by another acyl group. . 